MEMORANDUM **
Alvin and Shirley Clark appeal pro se the district court’s judgment on the pleadings in their action brought pursuant to 42 U.S.C. § 1983. Because the Clarks have failed to assign any error to the only basis for the district court’s decision, they have abandoned their challenge to. the judgment on the pleadings. Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1176 (9th Cir.1996) (pro se appellant abandoned appeal of order granting summary judgment by failing to assign error to the district court’s order). In any event, the district court properly determined that it lacked subject matter jurisdiction because the Clarks’ claims are inextricably intertwined with proceedings the Clarks pursued in state court. Doe & Associates Law Offices v. Napolitano, 252 F.3d 1026, 1029-30 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.